          Case 1:18-cv-03535-TCB Document 49 Filed 07/14/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION




  LATONIA MCDANIELS,

                        Plaintiff,                       CIVIL ACTION FILE

  vs.                                                    NO. 1:18-cv-3535-TCB

  EQUITYEXPERTS.ORG, LLC AND
  MICHAEL NOVAK,

                        Defendant.


                                     JUDGMENT

        This action having come before the court, Honorable Timothy C. Batten, Sr., United

States District Judge, for consideration of the Report and Recommendation, and the

Court having adopted said Report and Recommendation, it is

        Ordered and Adjudged that the action be DISMISSED.

        Dated at Atlanta, Georgia, this 14th day of July, 2020.



                                                         JAMES N. HATTEN
                                                         CLERK OF COURT


                                                   By:    s/ D. Barfield
                                                         D. Barfield, Deputy Clerk

Prepared, Filed, and Entered
in the Clerk=s Office
July 14, 2020
James N. Hatten
Clerk of Court

By: s/ D. Barfield
      Deputy Clerk
